UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6797


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

GLENN WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:95-cr-00136-F-3)


Submitted:   October 12, 2011               Decided:   October 21, 2011


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glenn Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glenn   Williams       appeals       the    district    court’s       orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence       and        denying      his        subsequent       motions        for

reconsideration.          We    have     reviewed      the    record    and     find   no

reversible    error.           Accordingly,       we     affirm     the    denial       of

Williams’    § 3582(c)(2)        motion    for    the     reasons      stated    by    the

district court.      United States v. Williams, No. 5:95-cr-00136-F-

3 (E.D.N.C. May 17, 2011).               Because the district court lacked

the authority to consider Williams’ motions for reconsideration,

see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.),

cert. denied, 130 S. Ct. 3530 (2010), we affirm the district

court’s   orders    denying      the     motions.        We    dispense    with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           2